116 U.S. 585 (1886)
SANDS
v.
EDMUNDS.
Supreme Court of United States.
Argued January 7, 8, 1886.
Decided February 1, 1886.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
*587 Mr. William L. Royall and Mr. Daniel H. Chamberlain for plaintiff in error.
Mr. R.A. Ayres and Mr. Walter R. Staples for defendant in error.
MR. JUSTICE MATTHEWS delivered the opinion of the court. After stating the facts as above reported, he continued:
The right of the plaintiff in error to pay his license tax as a lawyer in coupons, receivable for taxes, as described in his petition, is affirmed by the opinion and judgment in the case of Royall v. The State of Virginia, just decided, ante, 572. His remedy to have them received for verification and to recover back the money paid for his license, is secured to him by the terms of the act of January 14, 1882, which, for such purposes, was upheld by this court as a valid enactment in Antoni v. Greenhow, 107 U.S. 769.
On the authority of these decisions
The judgments of the Supreme Court of Appeals of Virginia and of the Circuit Court of Fauquier County, Virginia, are reversed, and the cause is remanded to said Circuit Court, with instructions to take further proceedings according to law and in conformity with this opinion.